 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   FRANK BACA,                                       Case No. 1:15-cv-01916-DAD-JDP (PC)

12                  Plaintiff,                         ORDER DISCHARGING ORDER TO
                                                       SHOW CAUSE AND REQUIRING
13          v.                                         ATTORNEY FEES OF $2,500 TO BE PAID
                                                       TO PLAINTIFF’S COUNSEL PERSUANT
14   LARRY DILEO, et al.,                              TO AGREEMENT OF THE PARTIES

15                  Defendants.                        (ECF Nos. 149, 151, 152, 153, 155, 162, 163)

16                                                     FOURTEEN DAY DEADLINE

17

18         On December 12, 2019, this matter was set for a settlement conference on January 17,

19 2020, before the undersigned at the request of the parties. (ECF Nos. 139, 141.) The order
20 required the parties to submit confidential settlement statements no later than January 10, 2020.

21 (Id.) The parties submitted timely settlement conference statements. (ECF Nos. 143, 144, 145.)

22         The Court received notice from Mr. Paul that CDCR was not intending to make any offer

23 to Plaintiff in settlement of this action. A telephonic conference call was held on January 16,

24 2020, to address whether the settlement conference should proceed. (ECF No. 148.) Counsel

25 William Schmidt and Jeff Eisinger appeared for Frank Baca (“Plaintiff”); counsel Jonathan Paul

26 appeared for J. Bal, M. Boparai, L. Carmichael, J. Carrick, L. DiLeo, E. Dos Santos, R. Kanan,
27 D. Ralston, G. Song, S. Tharratt, and A. Vasudeva; and counsel Elizabeth Frater appeared for

28 Defendants Akanno and Igbinosa.


                                                   1
 1          Following the conference call, an order issued vacating the settlement conference and

 2 requiring the defendants to show cause why sanctions should not issue for their failure to

 3 participate in the settlement conference in good faith. (ECF Nos. 148, 149.) On February 4,

 4 2020, the defendants filed responses to the order to show cause. (ECF Nos. 151, 152, 153.)

 5 Plaintiff was granted the opportunity to file a response and motion. (ECF No. 154.) On

 6 February 21, 2020, Plaintiff filed a response in which he request attorney fees as a sanction for

 7 the failure to participate in the settlement conference in good faith. (ECF No. 155.) On March

 8 13, 2020, Defendants filed replies to Plaintiff’s response. (ECF NO. 162, 163.)

 9          Plaintiff’s counsel seeks $3,135.00 for the time spent in preparing for the settlement

10 conference. In their reply, Defendants J. Bal, M. Boparai, L. Carmichael, J. Carrick, L. DiLeo,

11 E. Dos Santos, R. Kanan, D. Ralston, G. Song, S. Tharratt, and A. Vasudeva state that an

12 agreement has been reached with Plaintiff’s counsel that attorney fees in the amount of

13 $2,500.00 shall be paid for his time spent on the settlement conference.

14          Accordingly, IT IS HEREBY ORDERED

15          1.      The order to show cause, filed January 21, 2020 is VACATED; and

16          2.      Within fourteen (14) days of the date of this order, Defendants shall pay the sum

17                  of two thousand five hundred dollars ($2,500.00) to “William A. Schmidt,

18                  Attorney at Law for his time spent in preparing for the settlement conference in

19                  this matter.

20
     IT IS SO ORDERED.
21

22 Dated:        March 16, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                    2
